Title: To George Washington from Henry Knox, 3 November 1780
From: Knox, Henry
To: Washington, George


                        
                            Sir,
                            Bergen County New Jersey 3d Novr 1780
                        
                        In the council of war held on the 31 ulto, Your Excellency did your general officers the honor to state to
                            them the force which the enemy had detatched from New York, and the reinforcements they had received since the council of
                            the 6 Sept. last, and the probability that the detatchment was destined for the Southern States. Also, the number of men
                            that will remain of this Army for the war, on the first of January next, at which period the engagements of the new levies
                            will expire. That you had detatched Major Lee with his corps of horse and foot to the Army at the Southward, and requested
                            the opinions of the council, individually, whether, under these circumstances, it would be proper to make any further
                            detatchments from this to the Southern Army.
                        Your Excellency also requested an opinion, where would be the most proper position for winter quarters, and
                            the time when to move to it.
                        The situation of winter quarters being decided, and the points which must necessarily be guarded, will also
                            decide, whether it will be practicable to send any more troops from this Army to the assistance of the Southern States.
                        The infinite importance of West Point and its dependences appears to be pretty well understood, by ourselves
                            as well as the enemy. We shall be as careful to secure our possession as they may be industrious to deprive us of it. This
                            being established the capital object of our attention, all inferior ones must give way to it. To render its safety
                            indisputable, with our small force, I think it would be necessary that the Army, at present in this camp, should take post
                            between New Windsor and Chester; but much nearer to the former than the latter on account of the benefits that may be
                            derived from the transportation of the river, and yet not so near it, as, in case of a possible surprize, to be in a
                            disadvantageous situation. A regiment of about two hundred might be stationed at Kingwood and its vicinity, to secure the
                            passes; and another of three hundred at Morris Town, to give some security and assistance to the country. These regiments
                            would be preferable to larger corps, for two reasons. The first of which is that we cannot spare them; and the other, that
                            the disgrace of a regiment being dislodged, or obliged to remove by the enemy, will be in no degree proportioned to a
                            retreat of a brigade or line. Another corps might be stationed on the East of Hudson’s River, somewhere
                            to the left of Peekskill hollow, advanced near to Crompond. This corps, besides being a kind of reserve
                            to four or five block houses which should be erected on Croton River, and which should be picketed and sufficient to
                            contain each an officer or two and forty men, should send patroles below them toward King’s Bridge.
                        The supplies of flour, for the main body in the neighbourhood of New Windsor, should be
                            brought from Pennsylvania, by the route of Hackets Town and Sussex Court House, at both of which places it would be
                            necessary to have forty or fifty men properly officered.
                        This is the most prudent disposition of our small Army that occurs to me. The country about Chester, Goshen
                            and between Esopus and New Windsor could afford much hay, which, in addition to what might be brought down the river by
                            water, would be sufficient for the horses necessary to be kept in camp. Corn and oats, in any position, must be brought a
                            great distance.
                        I am sensible a position in Jersey would be more eligible, and that by it we should be able to protect a
                            State which in cases of the most pressing exigence has been our magazine, and to preserve the supplies, with which it so
                            liberally abounds at present, from falling into the enemy’s hands. Our taking a remote position, above the mountains, must
                            unavoidably involve that diagreeable consequence. For the enemy will certainly, this winter or in the spring, when we
                            shall be at so considerable a distance, collect large supplies of grain from Essex Somerset and Monmouth Counties and
                            probably invade Morris.
                        But if we reverse the matter, we shall find West Point equally liable to danger, should we take post in
                            Jersey; without our being able to support it. Or if the attack should be directed against the Army, we should be obliged
                            to fly, and probably with the loss of our baggage and cannon; for we cannot maintain a sufficient number of horses in the
                            camp to draw them off on all occasions.
                        If we had five thousand men that we could depend on through the course of the winter, and three thousand to
                            garrison the highlands I should for many reasons prefer a position in Jersey. But that number cannot be obtained unless
                            some new levies are called for, to be put into the Continental battalions in the same manner as at present. It is true,
                            many would not be required to make up the number I mention; and the inconveniences and expence of the measure are to be
                            contrasted with the injury Jersey might receive, and the danger to which Philadelphia will be exposed. Probably the
                            inconveniences and expence would be amply counterbalanced by the advantages. And, it may be observed that, in addition to
                            the above number of five thousand, we might, under all circumstances, depend on at least two thousand good militia of this
                            State. At any rate, I think West Point ought not to be left with less than eighteen hundred or two thousand old troops. 
                        If it should be thought proper to adopt the latter idea; I think the position should be somewhere on the
                            hills from Morris Town to Veal Town, or about Baskenridge, or even near the ground where we encamped in 1777, but upon no
                            principle to go below the mountains, and there the whole ought to hut together if possible. In this case, we might go into
                            winter quarters immediately; but if we should go above the Highlands, it is difficult to say when. Because the evils
                            enumerated will be constantly impending, and might take place this fall, if we should move to winter
                            quarters whilst the good weather lasts. And yet, to continue in the field until winter shall be fixed, will be productive
                            of many hardships and difficulties to our brave soldiers, who must then have to make their habitations.
                        In either case, it is impossible at present to send any of this Army to the Southward, without subjecting
                            America to the most dreadful calamities. If the respective States take decisive measures this winter, and fill up their
                            battalions, agreeable to the late acts of Congress, Your Excellency in the spring will be able to afford ample relief to
                            all parts that shall be invaded.
                        At the same time, Your Excellency desired an opinion, Whether any thing will be undertaken against the enemy,
                            at present or before we should go into Winter quarters.
                        The enemy, secured on fortified islands, are inaccessible unless by a superior navy, and they have observed
                            such extreme caution this campaign as sufficiently indicates them determined not to risque any thing in this quarter on a
                            scale of equality. This being their temper and situation, I do not see a possibility that any thing can be attempted which
                            will promise success. I have the honor with great respect to be your Excellencys most obedient Servant
                        
                            H. Knox.
                        
                    